The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to communication regarding application 
15/610556 dated 10/13/2020. In applicant’s response,
Claims 1-13 are pending and have been rejected as indicated below.	

Response to amendments
The 103 rejection in the previous office action is maintained. 


Response to prior art arguments
Applicant argues that the cited references do not disclose the limitation generating, by a processor, a simulation model to simulate the legacy software product support scenarios based on the ontology and the synthetic data in order to determine one or more factors affecting a resource allocation plan pertaining to the legacy software product, wherein the simulation model is generated based on at least one simulation technique of a set of simulation techniques.
Applicant’s arguments have been considered but are not persuasive. The cited references disclose the limitation as recited. 
Doddaluva discloses having different models to optimize cloud computing resource allocations based on several factors, and forecasting future consumption of resources based on historical data. Dodaluva therefore discloses generating, by a processor, a simulation model to simulate the […] software product support scenarios based on the ontology and the synthetic data in order to determine one or more factors affecting a resource allocation plan pertaining to the […] software product (Doddaluva [0003], [0009] “resource allocations so that the usage of cloud computing resources can be optimized. The complexities is optimization based on several 
Dodaluva also discloses different techniques such as liner regression. Dodaluva therefore discloses wherein the simulation model is generated based on at least one simulation technique of a set of simulation techniques (Doddaluva [0040] “ Using this data and applying a forecaster based on techniques like linear regression, future workload and infrastructure usage is predicted and accordingly ”).
While Doddaluva does not explicitly disclose legacy software product, the Khalaf does. Khalaf discloses legacy applications configured for resource assignments. Khalaf therefore discloses legacy (Khalaf [0021], [0006] “requesting and accessing resources within the computing environment” “An instance of the legacy application is executed within the virtualized computing container. The legacy application having been initially configured to run on premise and serve one tenant at a time.”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone with these aforementioned teachings of Khalaf with the motivation to provide for legacy applications (Khalaf [0020]).The cited references disclose the limitations as recited.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13  rejected under 35 U.S.C. 103 as being unpatentable over Doddaluva et al, US US20140289412A1 hereinafter Doddaluva  in view of Donatone et al, US20130185106A1, hereinafter Donatone in further view of Khalaf et al, US20160261716A, hereinafter Khalaf:
As per independent claim 1, Doddaluva discloses A method for optimizing a resource allocation plan corresponding to a legacy software product, the method comprising: 
identifying, by a processor, data pertaining to a set of entities, wherein each entity corresponds to a […] software product (Doddaluva [0003] “The IT capabilities can include Infrastructure like servers, storage etc or platforms like java, .NET application development platforms etc or software like CRM etc.”)
receiving, by the processor, one or more user defined constraints […] (Doddaluva [0017] [0074] “This involves capturing organization level and cloud service level SLAs (Service Level Agreements), resource requirements, constraints and priority level. ” “system is a computing device with a processor and a memory”)
and historical data corresponding to each entity, wherein the historical data is received from a historical data repository […] (Doddaluva [0007], [0040], [0076] “the future consumption of the one or more resources required for serving the one or more requests is forecasted based on the at least one user input or one or more historical data or combination thereof” “Historical data is maintained for resource usage as well as for the workload.””The repository 414 includes configuration details 416 and resource usage details ”)
analyzing, by the processor, the historical data based on defined ontology to generate synthetic data corresponding to the set of entities,  wherein the synthetic data is determined based on usage patterns corresponding to the set of entities (Doddaluva [0008], [0074] “It works on the historical data and pattern with mathematical algorithm to predict the resource usage.” “The proactive resource management module is configured to forecast future consumption of the one or more resources based on the at least one user 
and wherein the ontology of the legacy software product indicates interdependency of different set of entities associated with the […] software product (Doddaluva [0040] “As all these service components are dependent on each other a resource allocation algorithm that optimizes allocation of them simultaneously is defined”)
generating, by a processor, a simulation model to simulate the […] software product support scenarios based on the ontology and the synthetic data in order to determine one or more factors affecting a resource allocation plan pertaining to the […] software product (Doddaluva [0003], [0009] “resource allocations so that the usage of cloud computing resources can be optimized. The complexities is optimization based on several factors like different costs associated with different internal resource pools, different pricing models for different external cloud providers, different constraints for different services, different SLAs for different service instances etc. ” “forecasting future consumption of the one or more assigned resources for the one or more requests based on the at least one user input or one or more historical data or combination thereof, ”)
wherein the simulation model is generated based on at least one simulation technique of a set of simulation techniques (Doddaluva [0040] “ Using this data and applying a forecaster based on techniques like linear regression, future workload and infrastructure usage is predicted and accordingly ”)
optimizing the resource allocation plan to generate optimized resource allocation plan based on the one or more factors, the one or more constraints […] (Doddaluva [0008] “The resource allocation module is configured to allocate the one or more resources for the one 
wherein the resource allocation plan is optimized using at least one optimization algorithm and allocating the optimized resource allocation plan to the […] software product (Doddaluva [0008] “combination matrix and resource allocation optimization algorithm and the repository is configured to store the one or more predefined rules and consumption information of the one or more resources”)
Doddaluva does not explicitly disclose “and wherein the ontology of the legacy software product […] the legacy software product” “corresponds to a legacy software product” “social analytics data” “and wherein the social analytics data is received from a social networking platform” “to the legacy software product” as stated in the claim. (underlined emphasis on aspects not taught)Donatone however, in analogous art of content curation discloses 
[…] social analytics data (Donatone [0052] “Social intelligence may be described as the ability to analyze social data (i.e., shared content objects including posts, tags, images and videos) and examine the social data and uncover relationships and possible outcomes (such as trending topics)”)
and wherein the social analytics data is received from a social networking platform (Donatone [0061] “the data sources may be described as social media, such as, but not restricted to, content sharing repositories (e.g., videos, images, podcasts, white papers, etc.), web-based communities, micro blogs, blogs, web-based discussion forums, and other social media websites”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva with these aforementioned teachings of Donatone with the motivation to obtain trending topics (Donatone [0005]).

Doddaluva/Donatone does not explicitly disclose “and wherein the ontology of the legacy software product […] the legacy software product” “corresponds to a legacy software product” “to the legacy software product” as stated in the claim. (underlined emphasis on aspects not taught)Khalaf however, in analogous art of legacy applications discloses 
[…] legacy (Khalaf [0021], [0006] “requesting and accessing resources within the computing environment” “An instance of the legacy application is executed within the virtualized computing container. The legacy application having been initially configured to run on premise and serve one tenant at a time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone with these aforementioned teachings of Khalaf with the motivation to provide for legacy applications (Khalaf [0020]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Khalaf, the results of the combination were predictable (see MPEP 2143 A).

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Doddaluva does not explicitly disclose “comprise tickets, Human Resource (HR) allocation, customer, usage trends, testing cycle, standard metrics, and resource grading” as stated in the claim. (underlined emphasis on aspects not taught)Donatone however, in analogous art of content curation discloses 
comprise tickets, Human Resource (HR) allocation, customer, usage trends, testing cycle, standard metrics, and resource grading (Donatone [0093] “ Also, the SMCCW system 410 works with various data stores (e.g., a human resource management database to identify subject matter experts for the trending topic for use in engagement) and, thus, provides a workflow for social engagement.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone/Khalf with these aforementioned teachings of Donatone with the motivation to obtain trending topics (Donatone [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Donatone, the results of the combination were predictable (see MPEP 2143 A).

Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Doddaluva discloses 
wherein the simulation model is configured to simulate the future usage trends, extend support, meet Service Level Agreements (SLAs) and predict possible issues in the legacy software product (Donatone [0074], [0006], [0004], [0040] “The proactive resource management module is configured to forecast the resource usage of the existing services as described in detail herein above. It works on the historical data and pattern with mathematical algorithm to predict the resource usage. ” “provisioning and re-provisioning of the one or more resources based on desired service SLAs,””Testing As A Service” that are a combination of infrastructure, software like testing tools and people driven manual services like manual testing by skilled testers and software developers.””future workload and infrastructure usage is predicted and accordingly CPU, memory, RAM and so on can be reserved and allocated for the specific services. ”)

Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, Doddaluva discloses 
wherein the one or more factors include cost, Service Level Agreements (SLA) violations and penalties, a Turn Around Time (TAT), and team requirements based on peak load, bursty load, random failures and abrupt changes (Donatone [0003] “The complexities is optimization based on several factors like different costs associated with different internal resource pools”)


As per independent claim 7, Doddaluva discloses A system for optimizing a resource allocation plan corresponding to a legacy software product, the system comprising:
a memory; a processor coupled to the memory, wherein the processor is configured to execute programmed instructions stored in the memory for: (Doddaluva [0074] “system is a computing device with a processor and a memory”)
identifying data pertaining to a set of entities, wherein each entity corresponds to a […] software product (Doddaluva [0003] “The IT capabilities can include Infrastructure like servers, storage etc or platforms like java, .NET application development platforms etc or software like CRM etc.”)
receiving one or more user defined constraints […] (Doddaluva [0017] [0074] “This involves capturing organization level and cloud service level SLAs (Service Level Agreements), resource requirements, constraints and priority level. ” “system is a computing device with a processor and a memory”)
and historical data corresponding to each entity, wherein the historical data is received from a historical data repository […] (Doddaluva [0007], [0040], [0076] “the future consumption of the one or more resources required for serving the one or more requests is forecasted based on the at least one user input or one or more historical data or combination thereof” “Historical data is maintained for resource usage as well as for the workload.””The repository 414 includes configuration details 416 and resource usage details ”)
analyzing the historical data based on defined ontology to generate synthetic data corresponding to the set of entities,  wherein the synthetic data is determined based on usage patterns corresponding to the set of entities (Doddaluva [0008], [0074] “It works on the historical data and pattern with mathematical algorithm to predict the resource usage.” “The proactive resource management module is configured to forecast future consumption of the one or more resources based on the at least one user input or one or 
and wherein the ontology of the legacy software product indicates interdependency of different set of entities associated with the legacy software product (Doddaluva [0040] “As all these service components are dependent on each other a resource allocation algorithm that optimizes allocation of them simultaneously is defined”)
generating a simulation model to simulate the […] software product support scenarios based on the ontology and the synthetic data in order to determine one or more factors affecting a resource allocation plan pertaining to the […] software product (Doddaluva [0003], [0009] “resource allocations so that the usage of cloud computing resources can be optimized. The complexities is optimization based on several factors like different costs associated with different internal resource pools, different pricing models for different external cloud providers, different constraints for different services, different SLAs for different service instances etc. ” “forecasting future consumption of the one or more assigned resources for the one or more requests based on the at least one user input or one or more historical data or combination thereof, ”)
wherein the simulation model is generated based on at least one simulation technique of a set of simulation techniques (Doddaluva [0040] “ Using this data and applying a forecaster based on techniques like linear regression, future workload and infrastructure usage is predicted and accordingly ”)
and optimizing the resource allocation plan to generate optimized resource allocation plan, based on the one or more factors, the one or more constraints […] (Doddaluva [0008] “The resource allocation module is configured to allocate the one or more resources for the one 
wherein the resource allocation plan is optimized using at least one optimization algorithm and allocating the optimized resource allocation plan to the […] software product (Doddaluva [0008] “combination matrix and resource allocation optimization algorithm and the repository is configured to store the one or more predefined rules and consumption information of the one or more resources”)
Doddaluva does not explicitly disclose “and wherein the ontology of the legacy software product […] the legacy software product” “corresponds to a legacy software product” “social analytics data” “and wherein the social analytics data is received from a social networking platform” “to the legacy software product” as stated in the claim. (underlined emphasis on aspects not taught)Donatone however, in analogous art of content curation discloses 
[…] social analytics data (Donatone [0052] “Social intelligence may be described as the ability to analyze social data (i.e., shared content objects including posts, tags, images and videos) and examine the social data and uncover relationships and possible outcomes (such as trending topics)”)
and wherein the social analytics data is received from a social networking platform (Donatone [0061] “the data sources may be described as social media, such as, but not restricted to, content sharing repositories (e.g., videos, images, podcasts, white papers, etc.), web-based communities, micro blogs, blogs, web-based discussion forums, and other social media websites”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva with these aforementioned teachings of Donatone with the motivation to obtain trending topics (Donatone [0005]).

Doddaluva/Donatone does not explicitly disclose “and wherein the ontology of the legacy software product […] the legacy software product” “corresponds to a legacy software product” “to the legacy software product” as stated in the claim. (underlined emphasis on aspects not taught)Khalaf however, in analogous art of legacy applications discloses 
[…] legacy (Khalaf [0021], [0006] “requesting and accessing resources within the computing environment” “An instance of the legacy application is executed within the virtualized computing container. The legacy application having been initially configured to run on premise and serve one tenant at a time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone with these aforementioned teachings of Khalaf with the motivation to provide for legacy applications (Khalaf [0020]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Khalaf, the results of the combination were predictable (see MPEP 2143 A).


Claim 8 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 8, Doddaluva does not explicitly disclose “comprise tickets, Human Resource (HR) allocation, customer, usage trends, testing cycle, standard metrics, and resource grading” as stated in the claim. (underlined emphasis on aspects not taught)Donatone however, in analogous art of content curation discloses 
comprise tickets, Human Resource (HR) allocation, customer, usage trends, testing cycle, standard metrics, and resource grading (Donatone [0093] “ Also, the SMCCW system 410 works with various data stores (e.g., a human resource management database to identify subject matter experts for the trending topic for use in engagement) and, thus, provides a workflow for social engagement.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone/Khalf with these aforementioned teachings of Donatone with the motivation to obtain trending topics (Donatone [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Donatone, the results of the combination were predictable (see MPEP 2143 A).

Claim 9 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 9, Doddaluva discloses 
wherein the simulation model is configured to simulate the future usage trends, extend support, meet Service Level Agreements (SLAs) and predict possible issues in the legacy software product (Donatone [0074], [0006], [0004], [0040] “The proactive resource management module is configured to forecast the resource usage of the existing services as described in detail herein above. It works on the historical data and pattern with mathematical algorithm to predict the resource usage. ” “provisioning and re-provisioning of the one or more resources based on desired service SLAs,””Testing As A Service” that are a combination of infrastructure, software like testing tools and people driven manual services like manual testing by skilled testers and software developers.””future workload and infrastructure usage is predicted and accordingly CPU, memory, RAM and so on can be reserved and allocated for the specific services. ”)

Claim 10 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 10, Doddaluva discloses 
wherein the one or more factors include cost, Service Level Agreements (SLA) violations and penalties, a Turn Around Time (TAT), and team requirements based on peak load, bursty load, random failures and abrupt changes (Donatone [0003] “The complexities is optimization based on several factors like different costs associated with different internal resource pools”)


As per independent claim 13, Doddaluva discloses A non-transitory computer readable medium embodying a program executable in a computing device for optimizing a resource allocation plan corresponding to a legacy software product, the computer program product comprising: 
program code for: (Doddaluva [0009] “computer readable program code ”)
identifying data pertaining to a set of entities, wherein each entity corresponds to a […] software product (Doddaluva [0003] “The IT capabilities can include Infrastructure like servers, storage etc or platforms like java, .NET application development platforms etc or software like CRM etc.”)
receiving one or more user defined constraints […] (Doddaluva [0017] [0074] “This involves capturing organization level and cloud service level SLAs (Service Level Agreements), resource requirements, constraints and priority level. ” “system is a computing device with a processor and a memory”)
and historical data corresponding to each entity, wherein the historical data is received from a historical data repository […] (Doddaluva [0007], [0040], [0076] “the future consumption of the one or more resources required for serving the one or more requests is forecasted based on the at least one user input or one or more historical data or combination thereof” “Historical data is maintained for resource usage as well as for the workload.””The repository 414 includes configuration details 416 and resource usage details ”)
analyzing the historical data based on defined ontology to generate synthetic data corresponding to the set of entities,  wherein the synthetic data is determined based on usage patterns corresponding to the set of entities (Doddaluva [0008], [0074] “It works on the historical data and pattern with mathematical algorithm to predict the resource usage.” “The proactive resource management module is configured to forecast future consumption of the one or more resources based on the at least one user input or one or 
and wherein the ontology of the legacy software product indicates interdependency of different set of entities associated with the legacy software product (Doddaluva [0040] “As all these service components are dependent on each other a resource allocation algorithm that optimizes allocation of them simultaneously is defined”)
generating a simulation model to simulate the […] software product support scenarios based on the ontology and the synthetic data in order to determine one or more factors affecting a resource allocation plan pertaining to the […] software product (Doddaluva [0003], [0009] “resource allocations so that the usage of cloud computing resources can be optimized. The complexities is optimization based on several factors like different costs associated with different internal resource pools, different pricing models for different external cloud providers, different constraints for different services, different SLAs for different service instances etc. ” “forecasting future consumption of the one or more assigned resources for the one or more requests based on the at least one user input or one or more historical data or combination thereof, ”)
wherein the simulation model is generated based on at least one simulation technique of a set of simulation techniques (Doddaluva [0040] “ Using this data and applying a forecaster based on techniques like linear regression, future workload and infrastructure usage is predicted and accordingly ”)
a program code for optimizing the resource allocation plan to generate optimized resource allocation plan, based on the one or more factors, the one or more constraints […] (Doddaluva [0008] “The resource allocation module is configured to allocate the one or 
wherein the resource allocation plan is optimized using at least one optimization algorithm and a program code for allocating the optimized resource allocation plan to the […] software product (Doddaluva [0008] “combination matrix and resource allocation optimization algorithm and the repository is configured to store the one or more predefined rules and consumption information of the one or more resources”)
Doddaluva does not explicitly disclose “and wherein the ontology of the legacy software product […] the legacy software product” “corresponds to a legacy software product” “social analytics data” “and wherein the social analytics data is received from a social networking platform” “to the legacy software product” as stated in the claim. (underlined emphasis on aspects not taught)Donatone however, in analogous art of content curation discloses 
[…] social analytics data (Donatone [0052] “Social intelligence may be described as the ability to analyze social data (i.e., shared content objects including posts, tags, images and videos) and examine the social data and uncover relationships and possible outcomes (such as trending topics)”)
and wherein the social analytics data is received from a social networking platform (Donatone [0061] “the data sources may be described as social media, such as, but not restricted to, content sharing repositories (e.g., videos, images, podcasts, white papers, etc.), web-based communities, micro blogs, blogs, web-based discussion forums, and other social media websites”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva with these aforementioned teachings of Donatone with the motivation to obtain trending topics (Donatone [0005]).

Doddaluva/Donatone does not explicitly disclose “and wherein the ontology of the legacy software product […] the legacy software product” “corresponds to a legacy software product” “to the legacy software product” as stated in the claim. (underlined emphasis on aspects not taught)Khalaf however, in analogous art of legacy applications discloses 
[…] legacy (Khalaf [0021], [0006] “requesting and accessing resources within the computing environment” “An instance of the legacy application is executed within the virtualized computing container. The legacy application having been initially configured to run on premise and serve one tenant at a time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone with these aforementioned teachings of Khalaf with the motivation to provide for legacy applications (Khalaf [0020]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Khalaf, the results of the combination were predictable (see MPEP 2143 A).



Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Doddaluva/Donatone/Khalaf in view of Tesauro et al, US20130185039A1, hereinafter Tesauro:
Claim 5 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 5, Doddaluva does not explicitly disclose “wherein the set of simulation techniques include Standard Monte Carlo simulation technique, Markov models, and custom simulation methods” as stated in the claim. (underlined emphasis on aspects not taught)Tesauro however, in analogous art of planning discloses 
wherein the set of simulation techniques include Standard Monte Carlo simulation technique, Markov models, and custom simulation methods (Tesauro [0003] “Monte-Carlo Planning methods use a simulation model of the real domain, and estimate the cumulative reward of performing an action in a given state on the basis of Monte-Carlo simulation trials. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone/Khalef with these aforementioned teachings of Tesauro with the motivation for future planning (Tesauro [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tesauro, the results of the combination were predictable (see MPEP 2143 A).

Claim 11 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 11, Doddaluva does not explicitly disclose “wherein the set of simulation techniques include Standard Monte Carlo simulation technique, Markov models, and custom simulation methods” as stated in the claim. (underlined emphasis on aspects not taught)Tesauro however, in analogous art of planning discloses 
wherein the set of simulation techniques include Standard Monte Carlo simulation technique, Markov models, and custom simulation methods (Tesauro [0003] “Monte-Carlo Planning methods use a simulation model of the real domain, and estimate the cumulative reward of performing an action in a given state on the basis of Monte-Carlo simulation trials. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone/Khalef with these aforementioned teachings of Tesauro with the motivation for future planning (Tesauro [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tesauro, the results of the combination were predictable (see MPEP 2143 A).


Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doddaluva/Donatone/Khalaf in view of Rollins et al, US20100153332A1, hereinafter Rollins:
Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Doddaluva discloses 
wherein the optimization algorithm is based on […] and wherein the optimization algorithms include greedy algorithm and/or constraint satisfaction algorithm (Doddaluva [0042] “the consolidated service requests are stored on the basis of “constraint” parameter defined in the SLA and then the resource allocation optimization algorithm is applied.”)
Doddaluva does not explicitly disclose “[…] based on statistical analysis […]” as stated in the claim. (underlined emphasis on aspects not taught)Rollins however, in analogous art of statistical techniques discloses 
[…]based on statistical analysis […](Rollins [0022], [0009] “statistical significance processing system 26 utilizes one or more statistical processes to measure the statistical significance of the data group.”“optimizing and customizing the data mining model in an application-specific manner”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone/Khalaf with these aforementioned teachings of Rollins with the motivation to perform statistical analysis (Rollins [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rollins, the results of the combination were predictable (see MPEP 2143 A).

Claim 12 is dependent on claim 7 which is rejected as indicated above. As per dependent claim 12, Doddaluva discloses 
wherein the optimization algorithm is based on […] and wherein the optimization algorithms include greedy algorithm and/or constraint satisfaction algorithm (Doddaluva [0042] “the consolidated service requests are stored on the basis of “constraint” parameter defined in the SLA and then the resource allocation optimization algorithm is applied.”)
Doddaluva does not explicitly disclose “[…] based on statistical analysis […]” as stated in the claim. (underlined emphasis on aspects not taught)Rollins however, in analogous art of statistical techniques discloses 
[…]based on statistical analysis […](Rollins [0022], [0009] “statistical significance processing system 26 utilizes one or more statistical processes to measure the statistical significance of the data group.”“optimizing and customizing the data mining model in an application-specific manner”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Doddaluva/Donatone/Khalaf with these aforementioned teachings of Rollins with the motivation to perform statistical analysis (Rollins [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rollins, the results of the combination were predictable (see MPEP 2143 A).

















Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         
January 29, 2021